Citation Nr: 1703190	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from May 2008 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2011; a statement of the case was issued in February 2012; and a substantive appeal was received in April 2012.   

The June 2010 rating decision granted service connection for major depressive disorder, assigning a rating of 10 percent effective December 21, 2009.  In response to the April 2011 notice of disagreement, the RO issued a February 2012 rating decision in which it acknowledged clear and unmistakeable error in the June 2010 rating decision.  In the February 2012 rating decision, the RO assigned a new rating and an earlier effective date (30 percent rating effective December 10, 2009).  

In May 2016, the Veteran submitted a claim for a TDIU.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issue of entitlement to service connection for residuals of a closed head injury with concussion, including but not limited to headaches, was raised by the Veteran in a May 2016 correspondence.   The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Major Depression

As the Veteran's representative noted in its November 2016 Brief, the Veteran's most recent VA examination occurred 4 years ago (January 2013).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's representative has specifically argued that the examination is inadequate to evaluate the current severity of the Veteran's disability.  Moreover, recent clinical records dated in 2016 reflect a worsening of symptoms.  For example, upon VA examination in January 2013, the Veteran's memory was found to be normal.  By contrast, the clinical records in 2016 show that he was able to recall only 3 items out of 12 on memory testing and his immediate memory functioning was deemed to be in the "extremely low" range.

It is acknowledged that the Veteran failed to report for a mental health examination in June 2015, and that notice was correctly sent to his last address of record.  However, other evidence of record shows that he had previously held 4 addresses over a short time frame and that by May 2016 he again had a new address.  The Veteran's address should be verified prior to sending out the notice of examination.

The Board notes that the Veteran underwent a mental health diagnostic study in November 2016 (VBMS, 11/21/16).  The VA examiner should note these findings, and if necessary, reconcile his/her findings with those in the November 2016 study.


TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for major depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request and obtain records from the Muskogee VA Medical Center and the outpatient clinic in Tulsa, Oklahoma from January 2013 to the present.  

2.  After verifying his current address, the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his major depressive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The VA examiner should note the findings expressed in the November 2016 mental health diagnostic study (VBMS, 11/21/16), and if necessary, reconcile his/her findings with those in the November 2016 study.

The examiner should also discuss the likely impact of the depressive disorder on the Veteran's ability to work.  For example, would he have difficulty working with others, following instructions, or accepting authority?  If there are other ways in which the psychiatric symptoms would be expected to interfere with the ability to work, in light of the Veteran's occupational and educational history, these should also be noted by the examiner.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

























































